NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AZIZEH RASHIDI,                               No. 16-55542

                Plaintiff-Appellant,          D.C. No. 3:14-cv-00136-JAH-PCL

 v.
                                              MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                          Submitted November 15, 2017**


Before: CANBY, TROTT, and GRABER, Circuit Judges.

      Azizeh Rashidi appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v. Colvin, 806 F.3d

487, 492 (9th Cir. 2015), and we reverse and remand.

      Rashidi contends that, at step five of the sequential analysis, the

administrative law judge (“ALJ”) erred in relying on the vocational expert’s

testimony that she could perform work as a sorter, stuffer, and polisher even

though the ALJ assessed she retained the residual functional capacity to use her

right, dominant hand only occasionally for fine and gross manipulation. Under

Lamear v. Berryhill, 865 F.3d 1201 (9th Cir. 2017), this contention has merit.

There was an apparent conflict between the expert’s testimony and the Dictionary

of Occupational Titles, which provides that the occupations identified by the expert

require frequent handling and fingering. See id. at 1206 (concluding that there was

an apparent conflict between the Dictionary and a vocational expert’s opinion that

a claimant with left hand and arm limitations could work as an office helper, mail

clerk, or parking lot cashier). The ALJ erred by failing to ask the expert to

reconcile the conflict. See Gutierrez v. Colvin, 844 F.3d 804, 807 (9th Cir. 2016).

This error was not harmless because it is not possible to determine from the record,

the Dictionary, or common experience whether the jobs of sorter, stuffer, and

polisher require both hands. See Lamear, 865 F.3d at 1206-07 (reversing and

remanding to permit ALJ to follow up with vocational expert).

      REVERSED and REMANDED.


                                          2